Requisition of vessel. On a stipulation by tbe parties agreeing to settlement and consenting to judgment it was ordered that judgment for the plaintiff be entered for $592,-988.68, which sum includes compensation for delay in payment computed to and including December 81, 1955. Additional compensation for delay in payment subsequent to that date is allowed at the rate of $45.09814 per day. Plaintiff and defendant mutually waive and abandon any and all other claims against each other heretofore arising and touching any or all matters involved in this case.

Transportation of Freight

Upon agreement of the parties reached through pretrial conferences or by reports from the General Accounting Office, it was ordered that judgments be entered for the respective plaintiffs, as follows:
*984On June 5, 1956
48719. Union Pacific Railroad Company-$34,944.32
48854. The Atcliison, Topeka and Santa Fe Railway Co— 19, 849.68
50152. Gulf, Mobile and Ohio Railroad Co_ 3,617.71
50225. Gulf, Mobile and Ohio Railroad Co_ 973. 80
50236. Southern Railway Company (122 C. CIs. 420)_ 73,237.65
50239. Georgia Southern and Florida Railway Co. (122 C. CIs. 420)- 1,554.17
50470. Gulf, Mobile and Ohio Railroad Co_ 784. 53
266-52. Gulf, Mobile and Ohio Railroad Co_ 2,068.30